DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 05/19/2022 have been received and its contents have been carefully considered.  Claims 1-13, as previously submitted, are pending in this application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (GB 2496062) (from applicant’s IDS submitted 06/30/2021) in view of Smith (US Patent 6,492,589).
In re Claim 1, Wright discloses an electrical enclosure 1 used in industrial applications and sealed against environmental contamination (p. 6 ll. 10-11) comprising: an enclosure cabinet 1 having an interior space (See Figures 1 and 2), the interior space being accessible through an opening (at 12 or 15), and a door or cover (12 or 15) selectively closing the opening, the cabinet being manufactured of numerous parts and having holes, joints, gaps, seams and/or fasteners (See Figures 1 and 2, where various holes, joints, gaps, seams and/or fasteners 16, 17 are shown); and electrical control devices 20 mounted in the cabinet and accessible through the opening (at 12 or 15) incident to the door or cover (12 or 15) being in an open position; and a thick-film elastomeric coating (p. 5 l. 23) on an outer surface of the cabinet (p. 5 ll. 23-24), the coating having a thickness of at least 0.6mm (p. 2 ll. 18-20), to prevent environmental contamination from penetrating the cabinet (protected from weathering, p. 6 ll. 10-11).
Wright does not explicitly disclose wherein the thick-film elastomeric coating provides a monolithic bridging layer over holes, joints, gaps, seems and/or fasteners.  However, providing such was not new at a time before the effective filing date.  For example, Smith discloses an electrical enclosure 10 with a coating 50 provided over a joint/seem/gap 40 (See Smith Figure 3).  It would have been obvious to a person having ordinary skill in the art of electrical enclosures at a time before the filing of this application to have provided a coating over a joint, seam or gap, like that disclosed in Smith, with the enclosure as otherwise disclosed in Wright so as to provide for better thermal management within the enclosure as well as to further protect the enclosure from the environment.  Smith, col. 3 ll. 58-67; col. 4 ll. 1-49.  Smith also teaches that covering gaps/seams with the coating provides a more pleasing appearance. Smith, col. 4 ll. 13-14.  Wright does suggest that the enclosure be protected from weathering and therefore that the coating may be multi-functional.  Wright, p. 6 ll. 10-11.  Wright further suggests that the enclosure be completely electrically insulated to prevent a person from physically contacting the metal enclosure (suggesting the coating be between gaps or seams located between covers/fasteners and the enclosure panels to prevent a person from being able to contact any exposed portion of the enclosure).  Wright, p. 6 ll. 7-9.  Wright is also suggestive of a bridging layer over joints/seams/gaps/fasteners in that Wright discloses the coating being sprayed on the electrical enclosure (presumably after assembly).  Wright, p. 3, ll. 20-23; p. 5 ll. 26-27.  Thus, such a spraying technique would very likely leave bridging layers over joints/seams/gaps/fasteners.  Smith also suggests spraying the coating on the cabinet. Smith, col. 4 ll. 29-30.  

In re Claim 2, Wright as modified by Smith discloses an electrical enclosure that is completely covered by a thick-film elastomeric coating (i.e. 0.5mm to 5mm thick coating comprised of thermoplastic polyurethane as described in Wright) wherein the coating is applied across joints, seams and gaps (such as disclosed in Figure 3 in Smith).  As such, the resulting combination discloses a coating that prevents ingress of dust and liquids.  
In re Claim 3, Wright discloses wherein the coating is a thermoplastic polyurethane (p. 2 ll. 22-23) that forms a solid after application.  Wright, p. 5 ll. 26-27; p. 6 ll. 1-5. 
In re Claim 4, Wright discloses wherein the coating comprises a two-component system comprising resin and a catalyst.  Wright, p. 5 ll. 26-27; p. 6 ll. 1-5.
In re Claim 5, Wright discloses wherein the coating is composed of polyurethane or polyurea.  Wright, p. 2 ll. 22-23.
In re Claim 6, Wright discloses wherein the coating thickness is at least 0.6mm.  Wright, p. 2 ll. 18-20.
In re Claims 7 and 8, Wright as modified by Smith discloses an enclosure (1 in Wright) that is entirely sealed with a thick-film elastomeric coating (Wright, p. 2 ll. 13-14) and is capable of conforming with International Protection rating IP 56 and/or IP67 (i.e. the enclosure as disclosed in Wright as modified by Smith is capable of being subjected to and passing the testing requirements of these standards and/or being modified in accordance with and as directed in these standards).  
In re Claims 9-11, Wright as modified by Smith discloses an enclosure (1 in Wright) that is entirely sealed with a thick-film elastomeric coating (Wright, p. 2 ll. 13-14) and is capable of conforming with Underwriter Laboratories ratings of Type 3, Type 6 or Type 13 (i.e. the enclosure as disclosed in Wright as modified by Smith is capable of being subjected to and passing the testing requirements of these standards and/or being modified in accordance with and as directed in these standards).  
In re Claim 12, Wright discloses wherein a door or cover 12 or 15 includes a thick film elastomeric coating having a thickness of at least 0.6mm (p. 2 ll. 18-20), to provide a monolithic bridging layer over holes, joints, gaps, seams and/or fasteners (i.e. Wright discloses wherein the coating is applied to the entire enclosure 10, p. 2 ll. 13-14) to prevent environmental contamination from penetrating the enclosure (Wright discloses wherein the coating prevents weathering, p. 6 ll. 10-11, and furthermore, as noted above, discloses the coating being applied to the entire enclosure 10 and thus performs the function of preventing environmental contamination).  Furthermore, Wright as modified by Smith discloses a coating (50 in Smith) crossing a joint/seam/gap (40 in Smith) and thus discloses when the teachings are combined a door or cover that is coated with a thick film elastomeric coating to prevent environmental contamination from penetrating the enclosure.  Wright, p. 6 ll. 10-11.  Smith, col. 3 ll. 58-67; col. 4 ll. 1-49.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (GB 2496062) (from applicant’s IDS submitted 06/30/2021), Smith (US Patent 6,492,589) and further in view of McIntosh (US Patent 4,771,908).
In re Claim 13, Wright as modified by Smith discloses the limitations as noted above, but do not explicitly disclose a gasket providing a seal between the door or cover and the cabinet.  However, providing such is not new.  For example, McIntosh discloses a door or cover 58 attached to an electrical enclosure cabinet 10/22, wherein a gasket 74 is provided to seal between the door or cover and the cabinet.  It would have been obvious to a person having ordinary skill in the art of electrical enclosures at a time just before the filing of this application to have provided a gasket between the cover and the cabinet, as disclosed in McIntosh, with the enclosure as otherwise disclosed in Wright as modified by Smith so as to provide a more effective seal against environmental elements in the operating environment.  McIntosh, col. 4 ll. 49-61.
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that this application should have been allowed due to the reversal by the Patent Trial and Appeal Board on 10/28/2021 citing MPEP 1214.04. Applicant’s Remarks, p. 2.  Applicant also states “[i]t is not apparent why a new ground of rejection has been issued. The newly cited prior art is not relevant to the claimed invention and does not solve the problem addressed by the claimed invention.”  I respectfully disagree.  A new ground of rejection, even after a reversal by the Board, is warranted if the examiner has specific knowledge of prior art that affects patentability and the prior art was not adjudicated by the Board.  See 37 C.F.R. 1.198.  Applicant submitted an Information Disclosure Statement on 06/30/2021, presumably acknowledging the prior art therein as being relevant otherwise such a submission would not be necessary, and therefore presenting new prior art that was not adjudicated by the Board.  After careful review, it was determined that the prior art cited therein warranted a new ground of rejection that was subsequently approved by the Director in the Non-Final Office Action mailed on 03/28/2022.  
Applicant argues that Claim 1 is a method claim.  Applicant’s Remarks, p. 2.  I respectfully disagree.  Claim 1 states in the preamble “[a]n electrical enclosure used in industrial applications and sealed against environmental contamination.”  Therefore, Claim 1 is not a method claim but is an apparatus claim. 
Applicant further states in regards to Claim 1 that it “specifies that the cabinet is manufactured prior to applying the coating.”  I respectfully disagree. Nowhere in Claim 1 is this claimed.  
Applicant further argues in Applicant’s Remarks, pp. 4-5, that Wright ultimately does not disclose “a monolithic bridging layer over holes, joints, gaps, seams and/or fasteners.”  However, this argument does not speak to the validity of the 103 rejection above using Wright in view of Smith. The 103 rejection in the Non-Final Office Action mailed on 03/28/2022 acknowledges that “Wright does not explicitly disclose wherein the thick-film elastomeric coating provides a monolithic bridging layer over holes, joints, gaps, seems and/or fasteners.”  It is for this reason that the secondary reference Smith was introduced.  Please refer to the 103 rejection to Claim 1 above. 
Applicant further argues that the coating in Wright is used “for a different purpose (electrical isolation).”  Applicant’s Remarks, p. 6.  I respectfully disagree.  Firstly, Wright discloses multiple purposes for the coating, one being electrical isolation as noted, but also to “protect the [electrical enclosure] from weathering” which under a broadest reasonable interpretation is not a different purpose to that which is claimed (i.e. “to prevent environmental contamination from penetrating the cabinet”).  Wright, p. 6, ll. 10-11.  Applicant further notes that this additional function of the coating in Wright “may simply refer to resistance to rust.”  Applicant’s Remarks, p. 6.  However, under a broadest reasonable interpretation of the claim language, preventing the cabinet walls from rusting is still effectively preventing contamination from penetrating the cabinet since it is maintaining the structural integrity of the cabinet, even if it is over a long period of time.  Nowhere in Claim 1 does applicant claim to what degree environmental contamination is kept out of the cabinet (e.g. waterproof, etc.).  Secondly, even assuming the only purpose of the coating in Wright is for electrical isolation, if the coating applied in Wright still results in the same structure as in applicant’s claim then Wright still anticipates applicant’s claim. See MPEP §2114.  Wright discloses wherein the coating applied is to cover “the entire outer surface area of the [cabinet]” as well as to “completely” isolate the cabinet from electrically shocking a user.  Wright, p. 3 ll. 7-8; p. 6 ll. 7-9.  In so doing, every metal portion of the cabinet would need to be covered by the coating to prevent a user from touching any metal portion of the cabinet (including within joints/seams/gaps and around fasteners in the event a user may inadvertently touch the cabinet at a joint/seam/gap or around the fasteners).  This amount of coating would also have a function of preventing environmental contamination from penetrating the cabinet (even absent stating as much in the disclosure, which in fact it does as noted above). Furthermore, as noted in the 103 rejection above, Wright is suggestive of a bridging layer over joints/seams/gaps/fasteners in that Wright discloses the coating being sprayed on the electrical enclosure (presumably after assembly).  Wright, p. 3, ll. 20-23; p. 5 ll. 26-27.  Thus, such a spraying technique would very likely leave bridging layers over joints/seams/gaps/fasteners (or at least is very suggestive to the combination with Smith as noted above in the 103 rejection to Claim 1). 
Applicant further argues that Smith teaches away from the combination with Wright in that the enclosure in Smith is plastic and is therefore already electrically insulated and would then not need to be covered in a coating.  Applicant’s Remarks, p. 6.  I respectfully disagree. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As noted above in the rejection to Claim 1, Wright discloses all the limitations of Claim 1 but for a bridging layer over any one joint, seam, gap or fastener.  Smith discloses a coating 50 that bridges over a joint/seem/gap 40 (See Smith Figure 3).  The question then becomes whether it would have been obvious to a person having ordinary skill in the art at a time before the effective filing date to have applied the coating as otherwise disclosed in Wright over a joint/seam/gap as disclosed in Smith (i.e. not whether it would have been obvious to cover Smith in an insulating coating or replace the Wright enclosure with a plastic enclosure).  In the examiner’s opinion it would have been obvious to cover a gap with a coating as disclosed in Smith because Smith provides motivation for so doing by disclosing that covering the gap 40 with coating 50 improves the ability to thermally manage the enclosure. Smith, Figure 3; col. 3 ll. 58-67; col. 4 ll. 1-49 (“provides superior thermal insulation” and “may adhere to and cover the interface surfaces 38 and 40”).  As noted above, suggestion to combine can also be found in that Wright discloses that the coating disclosed therein may be multi-functional (i.e. may function as an electrical insulator while also functioning to prevent weathering). Wright, p. 6 ll. 10-11.  Thus, suggesting that an additional function, such as thermal insulation as disclosed in Smith, might also be added.  Wright further suggests that the enclosure be completely electrically insulated to prevent a person from physically contacting the metal enclosure (suggesting the coating be between gaps or seams located between covers/fasteners and the enclosure panels to prevent a person from being able to contact any exposed portion of the enclosure which could occur if a user were to touch a gap or seam in the cabinet).  Wright, p. 6 ll. 7-9.  Wright is also suggestive of a bridging layer over joints/seams/gaps/fasteners in that Wright discloses the coating being sprayed on the electrical enclosure (presumably after assembly).  Wright, p. 3, ll. 20-23; p. 5 ll. 26-27.  Thus, such a spraying technique would very likely leave bridging layers over joints/seams/gaps/fasteners.  Smith also suggests spraying the coating on the cabinet. Smith, col. 4 ll. 29-30.  Smith also teaches that covering gaps/seams with the coating provides a more pleasing appearance. Smith, col. 4 ll. 13-14.
Applicant further argues that Wright and/or Smith disclose vent openings and therefore do not make the cabinet “waterproof or water resistant, or preventing dirt and dust from entering the cabinet.” Applicant’s Arguments, p. 6-7.  However, applicant’s Claim 1 does not claim that the cabinet is waterproof, water resistant or prevents dirt and/or dust from entering. Claim 1 merely claims “to provide a monolithic bridging layer over holes, joints, gaps, seams and/or fasteners to prevent environmental contamination from penetrating the cabinet (emphasis added).”  The applicant is reminded that the claims must be given their "broadest reasonable interpretation."  See MPEP §2111.  The above claim language does not require the cabinet to be waterproof, water resistant or even prevent dirt and/or dust from entering. Furthermore, the use of “and/or” allows for the broader limitation to require only a single hole, joint, gap, seam, or fastener with a monolithic bridging layer over it to satisfy the limitation.  In other words, the limitation does not require the entire cabinet be protected from environmental contamination via the bridging layer but rather only a single hole, joint, gap, seam or fastener be prevented from contaminating the cabinet due to that single hole, joint, gap, seam or fastener having a monolithic bridging layer.  This interpretation is consistent with applicant’s disclosure in that applicant themselves disclose vent openings 44, 48, 50.  See Applicant’s Figures 1 and 3. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841